Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on May 23, 2022 has been entered.
Claim Status
	Claims 1-5, 7-19 and 21-26 are currently active in the application with claims 1, 16 and 21 being amended and claim 26 being added by the Applicant.
Response to Amendment
	Applicant’s amendments were sufficient in overcoming the rejection of Claim 16 over 35 USC 112(b).  Therefore, this rejection has been withdrawn.  The amendments however did not place the application in condition of allowance and resulted in a new grounds of rejection as presented below.
Claim Objections
Claims 2-5 are objected to because of the following informalities:  
The instant claims are to “Catalyst according to Claim 1” wherein “The hydrocarbon synthesis catalyst according to Claim 1” is appropriate.
Claims 16 and 22 are objected to because of the following informalities:
The instant claims begin with “Catalyst” wherein “The Catalyst” is appropriate.  
Claims 23-25 are objected to because of the following informalities:
The instant claims are to “Catalyst according to claim 21” wherein “The hydrogen synthesis catalyst according to Claim 21” is appropriate.
Claim 26 is objected to because of the following informalities:
The instant claim is to “Catalyst according to Claim 1” wherein “The hydrocarbon synthesis catalyst of Claim 1” is appropriate.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 16 and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding instant claims 1, 16, 21 and 22, the instant claims have been amended to recite “wherein the hydrocarbon synthesis catalyst has improved selectivity for C2-C4 olefins in a Fischer-Tropsch hydrocarbon synthesis process” however this is not found within the instant specification or original claims as filed.  The instant specification states that improved selectivity is desired in at least [0014], [0059] and [0066].  In addition, the Examples presented beginning in [0200] do not mention that the synthesis examples are Fischer-Tropsch reactions. 
Regarding Claim 26, the instant claim is to “wherein the selectivity for C2-C4 products relative to methane is improved as compared to catalysts having only a single promoter of either (i) alkali metal and/or alkaline-earth metal, or (ii) a metalloid and/or a non-metal”.  Applicant points to the final paragraph of the instant specification which corresponds to paragraph [0227] of the published application as support for this amendment.  This paragraph nor the remainder of the specification support this amendment and therefore the amendment represents new matter.  
This paragraph states that the methane selectivity remains relatively constant while there is a dramatic increase in selectivity for light hydrocarbons (C2-C4) but only when comparing “Comparative example 1”.  Examining Tables 3 and 4, Comparative example 2 has higher selectivity than the inventive Examples 5 and 6 wherein these examples contain both an alkali and an alkaline earth metal.  Additionally, Comparative example 2 also has higher selectivity than inventive examples 7, 8, 9 and 10.  
It is also pointed out that instant claim 1 is to a metalloid of boron or antimony and/or to a non-metal of phosphorus.  Comparative Example 2 containing sulfur has higher selectivity than Inventive example 4 containing phosphorus (Table 2), Inventive example 5 containing boron (Table 3) and Inventive example 7 containing sulfur (Table 5).  Therefore, the instant examples do not support the amendment of claim 26.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 16 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “improved” in claims 1, 16, 21 and 22 is a relative term which renders the claim indefinite. The term “improved” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Applicant points to the final paragraph of page 3 of the instant specification which corresponds to paragraph [0015] of the published application as support for this amendment.  This paragraph nor the remainder of the specification defines the definition of “improved”.  
This paragraph states that it is the object of the present invention to provide a catalyst comprising iron and an alkali and/or alkaline earth metal and a further promoter selected from metalloids of groups 13-16.  Examining Tables 3 and 4, Comparative example 2 has higher selectivity than the inventive Examples 5 and 6 wherein these examples contain both an alkali and an alkaline earth metal.  Additionally, Comparative example 2 also has higher selectivity than inventive examples 7, 8, 9 and 10.  
It is also pointed out that instant claim 1 is to a metalloid of boron or antimony and/or to a non-metal of phosphorus.  Comparative Example 2 containing sulfur has higher selectivity than Inventive example 4 containing phosphorus (Table 2), Inventive example 5 containing boron (Table 3) and Inventive example 7 containing sulfur (Table 5).  Therefore, the instant examples do not support the amendment of claims 1, 16, 21 and 22 and these examples cannot define the term “improved selectivity”.
The remaining claims depend from the instant claims and are likewise rejected.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The instant claim is to the selectivity for C2-C4 being improved which is not further limiting from claim 1 although the instant claim compares the catalyst of claim 1 to one which does not contain the structure of claim 1.  It is implied that the instant composition would be superior to a catalyst not having the particulars of the catalyst of instant claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 – 5 and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hu et al. (US 2004/0009871) hereafter Hu and further in view of Wright (US 6,486,220), Broomfield et al. (NPL, Applied Catalysis A: General, Vol. 186, pp 297-307, 1999) hereafter Broomfield, Perricone et al. (NPL, Pure and Appl Chem, v50, pp 1169-1191, 1978) hereafter Perricone and White et al. (US 2007/0142483) hereafter White.
	Considering Claims 1 and 26, Hu discloses an iron-based Fischer-Tropsch catalyst further comprising at least one promoter [0009], [0013] and [0015] wherein the promoters comprise alkali metals and alkaline earth metals such as potassium and other metals such as boron [0015] with the above promoters satisfying the first and second promoter of the instant claim.  Hu further discloses that the catalyst comprises from about 35 wt% to about 70 wt% iron based upon the weight of the finished catalyst and that the promoters are generally present at about 0.002 wt% to about 40 wt% and more preferably from about 0.01wt % to about 1 wt% based upon the weight of the catalyst [0015] which equates to about 0.014 to about 1.4 wt% based upon 100% iron thereby overlapping the instantly claimed ranges and would have a weight ratio of alkali or alkaline earth element to boron falling within the instantly claimed range.
	Hu further discloses that the addition of a group I metal such as potassium lowers the acidity of iron oxide and decreases the selectivity to undesirable methane and increases alkene (olefin) selectivity [0003] thereby making the selection of a proper promoter a result effective variable.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention that it would be desirable to select the proper promoter through routine experimentation to attain the desired product distribution.
Hu also discloses a method for preparing the catalyst wherein a slurry containing the iron is contacted with an oxidizing agent such as oxygen [0020] and therefore is in an unreduced state as all the free iron has been consumed [0036].  The promoters are added to the slurry [0022] and the slurry is spray dried yielding a dried catalyst having a surface area of 10 m2/g to about 40 m2/g [0023] thereby falling within the instantly claimed range.  The dried catalyst is subsequently calcined [0023].  It would have been obvious to the ordinary skilled artisan that this surface area is pre-reduction as the preparation of the catalyst does not disclose a reduction step.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the instantly claimed ranges through routine experimentation using the ranges of Hu as a guide.
	Hu does not disclose a reduced form comprising at least one of a chemical bond between “the metal of the first promoter and the metalloid of the second promoter and a chemical bond between the metal of the first promoter and the non-metal of the second promoter” however the process of forming the catalyst of Hu comprises forming a slurry of iron metal and an acid, oxidizing the iron metal utilizing an oxidizing agent (non-reduced form), adding the promoters to the slurry wherein the promoters comprise alkali metals and the alkaline metals such as sodium, potassium, rubidium, cesium, magnesium, calcium, strontium, barium and combinations thereof and other promoters may be substituted for any of the above with boron.  The slurry is spray dried and calcined [0015] and [0018] to [0023].
	Paragraphs [0077] to [0083] of the published instant application disclose a method of forming the inventive composition wherein a slurry of iron and solvent is combined with a promoter P1 comprising boron, the solvent removed (dried) and calcined with the promoter P2 comprising an alkali metal and/or alkaline earth metal being combined either before, after or during any of the above steps.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention that the composition of Hu containing boron and an alkali metal and/or alkaline earth metal would similarly form chemical bonds after reduction as "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
	Hu discloses a catalyst and method of preparing but does not disclose preparing the disclosed catalyst for activity testing and therefore does not disclose reducing the catalyst.  Hu also discloses that the catalyst comprises at least one promoter and lists various acceptable examples but does not disclose the presence of phosphorus.
	Wright discloses a Fischer-Tropsch catalyst comprising iron and a promoter selected from the group consisting of boron, phosphorus, potassium, manganese and vanadium with the quantity of this promoter to cobalt being from 0.00005:1 to about 0.5:1 (Col. 5, ln 64 to Col 6, ln 19).  Although Wright relates these promoters to cobalt, it would be obvious to one of ordinary skill in the art at the time of the invention that the quantity may be similar when compared to iron as the atomic weights are similar or the ordinary skilled artisan would be expected to determine the appropriate amount through routine experimentation.
	Therefore, it would have been obvious to one of ordinary skill at the time of the invention to include the phosphorus of Wright in the catalyst of Hu for conducting Fischer-Tropsch reactions and Hu discloses that at least one promoter may be added to the catalyst and the ordinary skilled artisan would at least be motivated to try the phosphorus as disclosed by Wright.
Broomfield discloses a study of the effects on activity of 500 to 20,000 ppm of sulfide ions included as Na2S into a precipitated iron-based FT catalyst having a pre-calcined surface area of about 58 m2/g (Section 3.2) wherein an iron compound is combined with a sodium compound and the mixture is further combined with a sulfur compound (Abstract and Section 2.) which results in a concentration of sulfur as above and a ratio between the sulfur and sodium of about 12:1 both of which overlap or fall within the instantly claimed ranges.  Broomfield also discloses the use of boron and manganese in the prior art as a sulfur sink (Intro.) and that the catalyst was prepared for testing by reducing the catalyst composition in hydrogen at a temperature of 400°C for 16 hours (Sec. 2.3).  Therefore, as Bromfield desires Na2S in the finished catalyst, it would have been obvious to one of ordinary skill in the art at the time of the invention that a chemical bond is desired between the first promoter and the metalloid/non-metal promoter as taught by Bromfield.
Broomfield further disclosed that the specific activity of the sulfide catalyst was enhanced relative to the un-sulfided catalyst and is therefore a promoter for low-level sulfidation and higher chain-growth and that higher levels of sulfidation showed enhanced water gas shift activity with the production of a significant quantity of wax (Section 3.) making the level of sulfur a result effective variable discovering the optimum level of sulfur is expected of one of ordinary skill in the art through routine experimentation.
Perricone discloses that catalysts are reduced prior to use and that successful catalyst reduction is critical to satisfactory process operation (section 2).
Although Bromfield and Perricone do not explicitly disclose the percentage of iron in the zero oxidation state, both Bromfield and Perricone disclose that it is necessary to reduce the catalyst precursor prior to use as a finished catalyst making the degree of reduction a result effective variable and therefore the ordinary skilled artisan would be motivated to determine the degree of reduction necessary to produce an active catalyst through routine experimentation.
White discloses iron-based Fischer-Tropsch catalysts further comprising promoters such as calcium (alkaline earth) and boron (metaloid) wherein the catalyst may be reduced and wherein the catalyst and promoters are selected to minimize the selectivity to methane [0032]-[0048] with the Fischer-Tropsch product selection depending upon reaction conditions and the catalyst employed [0051] making the product Cn distribution a result effective variable.  White further discloses that the finished catalyst after reduction has the chemical formula ABO3-delta [0244] and therefore discloses a chemical bond.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to select the appropriate catalyst promoters and reaction conditions to improve selectivity to C2-C4 olefins, since it has been held that discovering an optimum value or a result effective variable involved only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980). The artisan would have been motivated to select the appropriate catalyst promoters and reaction conditions by the reasoned explanation that the selectivity to C2-C4 olefins would be improved.
Additionally, Hu discloses the catalyst of Claim 1 as discussed above and therefore the catalyst would result in improved selectivity for C2-C4 olefins as a catalyst and all its properties are inclusive. The courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963). Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 2, the significance of Hu, Wright, Bromfield, White and Perricone as applied to Claim 1 is explained above.
Hu discloses that the amount of iron is generally from about 35wt% to about 70wt% [0014] and as Hu does not disclose the use of iron oxide, this is interpreted to be iron metal and therefore in its reduced form.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 3, the significance of Hu, Bromfield, White and Perricone as applied to Claim 1 is explained above.
	Hu discloses that the catalyst comprises from about 35 wt% to about 70 wt% iron based upon the weight of the finished catalyst and that the promoters are generally present at about 0.002 wt% to about 40 wt% and more preferably from about 0.01wt % to about 1 wt% based upon the weight of the catalyst [0015] which equates to about 0.014 to about 1.4 wt% based upon 100% iron thereby overlapping the instantly claimed range.  In a non-limiting example Hu discloses the use of copper nitrate and potassium nitrate [0037].
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 4, the significance of Hu, Bromfield, White and Perricone as applied to Claim 1 is explained above.
Hu discloses that the alkali or alkaline earth metals can preferably be sodium or potassium [0015].
Considering Claim 5, the significance of Hu, Bromfield, White and Perricone as applied to Claim 1 is explained above.
	Hu discloses that the catalyst comprises from about 35 wt% to about 70 wt% iron based upon the weight of the finished catalyst and that the promoters such as boron are generally present at about 0.002 wt% to about 40 wt% and more preferably from about 0.01wt % to about 1 wt% based upon the weight of the catalyst [0015] which equates to about 0.014 to about 1.4 wt% based upon 100% iron thereby overlapping the instantly claimed range.  Additionally, Hu discloses in a non-limiting example that the slurry defined above in claim 1 contains copper nitrate and potassium nitrate [0037].  As mentioned above, Hu discloses that boron can be substituted for any and therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention that a boron precursor could be substituted for the copper nitrate.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Espinoza et al. (WO 01/97968) hereafter Espinoza, and further in view of Hu et al. (US 2004/0009871) hereafter Hu, Wright (US 6,486,220) and Broomfield et al. (NPL, Applied Catalysis A: General, Vol. 186, pp 297-307, 1999) hereafter Broomfield.
Considering Claim 16, Espinoza discloses a catalyst useful in Fischer-Tropsch (FT) synthesis (Pg. 11, ln 18-20) wherein the catalyst comprises a precipitated product of iron or an iron composition and at least one promoter (Pg. 6, ln 7-11) wherein the iron is precipitated from an aqueous solution (Pg. 7, ln 1) with the precipitation mixture may contain a promoter of an alkali metal and/or an alkaline earth metal (Pg. 7, ln 8-17) wherein the at least one promoter is added prior to, during or subsequent to the precipitation process (Page 11, lines 1-7).  Espinoza also discloses that the iron may be precipitated in the presence of an alkali and that the catalyst promoter may comprise a source of an alkali metal and/or an alkaline earth metal such as Na2O or K2O (Page 7, lines 13-17), both alkali metals and that K2O may be present in amount from 0.01 to 2.0 g K2O per 100 g Fe (Page 8, lines 1-3) and that the at least one promoter can be added prior, during or subsequent to the precipitation (Pg. 11, ln 1-12) with the concentration of the promoter may be varied to maximize catalyst activity and selectivity (Pg 7, ln 19 and 20).  Espinoza further discloses a catalyst composition in a non-limiting example wherein the catalyst comprises iron, copper, potassium, phosphorus, chlorine and sulfur with the iron nitrate solution used in the examples containing iron, chromium, nickel, aluminum, copper and phosphorus (Pg. 21 and Pg. 22, ln 3-6). 
Espinoza further discloses that an aqueous iron precursor is combined with a 25% aqueous ammonium hydroxide solution and potassium nitrate thereby producing a precipitate which is filtered and dried (removal of solvent), heat-treated (calcined) at 350°C and reduced at 420°C with 100% of the iron in the catalyst was in the metallic form (zero oxidation state) (Ex. 1) which falls within the instantly claimed range.
Espinoza does not disclose the presence of a chemical bond and the use of a second promoter other than an alkali and/or alkaline earth metal and therefore does not disclose the amount and when it is applied.  Espinoza also does not disclose the phosphorus and copper as promoters.
Wright discloses an iron-based Fischer-Tropsch catalyst comprising a promoter selected from boron, phosphorus, potassium, manganese and vanadium (Col. 5, ln 64 to Col. 6, ln 19).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention that phosphorus would be known to the ordinary skilled artisan as a FT promoter.
Broomfield discloses a study of the effects on activity of 500 to 20,000 ppm of sulfide ions included as Na2S into a precipitated iron-based FT catalyst having a pre-calcined surface area of about 58 m2/g (Section 3.2) wherein an iron compound is combined with a sodium compound and the mixture is further combined with a sulfur compound (Abstract and Section 2.) which results in a concentration of sulfur as above and a ratio between the sulfur and sodium of about 12:1 both of which overlap or fall within the instantly claimed ranges.  Broomfield also discloses the use of boron and manganese in the prior art as a sulfur sink (Intro.) and that the catalyst was prepared for testing by reducing the catalyst composition in hydrogen at a temperature of 400°C for 16 hours (Sec. 2.3).  Therefore, as Bromfield desires Na2S in the finished catalyst, it would have been obvious to one of ordinary skill in the art at the time of the invention that a chemical bond is desired between the first promoter and the metalloid/non-metal promoter as taught by Bromfield.  It would also be obvious to one of ordinary skill in the art to utilize boron in the catalyst composition of Espinoza as Wright discloses it to be a promoter and Bromfield as a sulfur sink.
Hu discloses an iron-based Fischer-Tropsch catalyst further comprising at least one promoter [0009] and that for iron-based catalysts copper, alkali and/or alkaline earth metals are good promoters [0015].  Hu further discloses that other metals such as boron can be substituted for the copper, alkali and/or alkaline earth metals as desired to modify the catalyst’s activity and/or selectivity [0015] with the above promoters satisfying the first and second promoter of the instant claim.  Hu further discloses that the catalyst comprises from about 35 wt% to about 70 wt% iron based upon the weight of the finished catalyst and that the promoters are generally present at about 0.002 wt% to about 40 wt% and more preferably from about 0.01wt % to about 1 wt% based upon the weight of the catalyst [0015] which equates to about 0.014 to about 1.4 wt% based upon 100% iron thereby overlapping the instantly claimed ranges resulting in a weight ratio of alkali or alkaline earth element to boron falling within the instantly claimed range of 0.8:1 to 20:1.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute boron of Hu for the copper of Espinoza as Hu teaches them to be equal equivalents and the ordinary skilled artisan would be motivated to do so to modify the catalysts activity and/or selectivity.
Neither Espinoza nor Hu discloses the formation of a chemical bond however, the process of forming the catalysts of Hu and Espinoza comprises forming a slurry of iron and promoters wherein the promoters comprise copper, alkali metals and the alkaline metals such as sodium, potassium, rubidium, cesium, magnesium, calcium, strontium, barium and combinations thereof and wherein other promoters may be substituted for any of the above with boron.  The slurry is spray dried and calcined [0015] and [0018] to [0023] of Hu with Espinoza also disclosing the instant method.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention that the composition of Espinoza as modified by Hu containing boron and an alkali metal and/or alkaline earth metal would similarly form chemical bonds as "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to select the appropriate catalyst promoters and reaction conditions to improve selectivity to C2-C4 olefins, since it has been held that discovering an optimum value or a result effective variable involved only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980). The artisan would have been motivated to select the appropriate catalyst promoters and reaction conditions by the reasoned explanation that the selectivity to C2-C4 olefins would be improved.
Additionally, Espinoza discloses the instant catalyst as discussed above and therefore the catalyst would result in improved selectivity for C2-C4 olefins as a catalyst and all its properties are inclusive. The courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963). Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Additionally, in so far that the instant claim is to a product and as such the method limitations do not patentably impact the product unless a material difference imparted by the process can be shown.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claims 21-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Espinoza et al. (WO 01/97968) hereafter Espinoza and further in view of Broomfield et al. (NPL, Applied Catalysis A: General, Vol. 186, pp 297-307, 1999) hereafter Broomfield, Kritzinger (NPL, Catalysis Today, Vol. 71, pp 307-318, 2002), White et al. (US 2007/0142483) hereafter White and Bartholomew et al. (NPL, Applied Catalysis, V 15, pp 59-67, 1985) hereafter Bartholomew. 
Considering claims 21 and 23-25, Espinoza teaches a hydrocarbon synthesis catalyst comprising a precipitated iron product in the form of an iron and/or an iron composition which may be produced from iron sulphate and at least one promoter (Page 6, lines 7-19), wherein the non-reduced catalyst has surface area of less than 100 m2/g (Page 10, lines 9 and 10) and wherein the at least one promoter is added prior to, during or subsequent to the precipitation process (Page 11, lines 1-7).  Espinoza also discloses that the iron may be precipitated in the presence of an alkali and that the catalyst promoter may comprise a source of an alkali metal and/or an alkaline earth metal such as Na2O or K2O (Page 7, lines 13-17), both alkali metals and that K2O may be present in amount from 0.01 to 2.0 g K2O per 100 g Fe (Page 8, lines 1-3) thereby overlapping the instantly claimed range with the concentration of the promoter may be varied to maximize the activity and selectivity of the catalyst (Pg 7, ln 19 and 20). 
Espinoza discloses that sulfur may be included in the catalyst with the iron composition with sulfur present in a non-limiting example of 0.03 g SO4/100g Fe in the unreduced catalyst or about 0.01 wt% S/100 g Fe and that iron is present at about 68% thereby falling within the instantly claimed range (Example 2).  Espinoza also discloses that the catalyst is reduced resulting in 100% of the iron being in the metallic form (zero oxidation state) (Ex. 1) thereby falling within the instantly claimed range.
Espinoza does not disclose sulfur as a promoter, the level of sulfur falling within the instant range and the ratio of the alkali metal and/or alkaline earth metal to the sulfur.
Broomfield discloses a study of the effects on activity of 500 to 20,000ppm of sulfide ions included as Na2S into a precipitated iron-based FT catalyst having a pre-calcined surface area of about 58 m2/g (Section 3.2) wherein an iron compound is combined with a sodium compound and the mixture is further combined with a sulfur compound (Abstract and Section 2.) which results in a concentration of sulfur as above and a ratio between the sulfur and sodium of about 12:1 both of which overlap or fall within the instantly claimed ranges.  Broomfield also discloses the use of boron and manganese in the prior art as a sulfur sink (Intro.).
Broomfield further disclosed that the specific activity of the sulfide catalyst was enhanced relative to the un-sulfided catalyst and is therefore a promoter for low-level sulfidation and higher chain-growth and that higher levels of sulfidation showed enhanced water gas shift activity with the production of a significant quantity of wax (Section 3.) making the level of sulfur a result effective variable discovering the optimum level of sulfur is expected of one of ordinary skill in the art through routine experimentation.
Bartholomew discloses a study of sulfur poisoning of cobalt and iron-based Fischer-Tropsch catalysts wherein an iron-based catalyst is present as a pre-sulfided catalyst (catalyst combined with sulfur prior to testing).  Bartholomew tested a non-sulfided iron catalyst and a pre-sulfided iron catalyst in a Fischer-Tropsch reaction wherein the two catalyst were contacted with a reactant gas stream containing hydrogen sulfide and found that the loss of catalyst activity is greater with in-situ poisoning of the non-sulfided catalyst compared to the pre-sulfided catalyst and that an iron/boride catalyst is significantly more resistant to sulfur poisoning than un-promoted iron (Abstract) with sulfur to iron/boron ratios ranging from 0 to 0.2 (Figure 3).  Bartholomew also discloses that the inclusion of boron increased the normalized activity by 40% and that a greater loss of normalized activity was observed with an insitu poisoned catalyst versus a pre-sulfided catalyst (Page 63).
Kritzinger studies the role of sulfur in commercial iron-based Fischer-Tropsch catalysts with a focus on C2-product selectivity and yield (olefin) (Abstract) wherein a literature study concluded sulfur had a beneficial effect and that sulfur plus alkali promoters extend the life of Group VIII metal catalysts and enhance olefin production with the inclusion of 0.05 to 0.8 mass % of sulfur while levels above 1 mass% deactivate the catalyst (Page 310).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the level of sulfur desired in the catalyst of Espinoza for the particular process as disclosed by Broomfield.  The ordinary skilled artisan would have been motivated to do so as Broomfield, Bartholomew and Kritzinger disclose that low-sulfided, iron-based FT catalysts exhibit higher activity and selectivity towards olefin production and that as the level of sulfur increases, the iron-based catalyst shows enhanced water gas shift activity however the high-sulfated catalysts exhibited poor olefin selectivity and functioned essentially as a hydrogenation catalyst (Section 3.).
White discloses iron-based Fischer-Tropsch catalysts further comprising promoters such as calcium (alkaline earth) and boron (metaloid) wherein the catalyst may be reduced and wherein the catalyst and promoters are selected to minimize the selectivity to methane [0032]-[0048] with the Fischer-Tropsch product selection depending upon reaction conditions and the catalyst employed [0051] making the product Cn distribution a result effective variable.  White further discloses that the finished catalyst after reduction has the chemical formula ABO3-delta [0244] and therefore discloses a chemical bond.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to select the appropriate catalyst promoters and reaction conditions to improve selectivity to C2-C4 olefins, since it has been held that discovering an optimum value or a result effective variable involved only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980). The artisan would have been motivated to select the appropriate catalyst promoters and reaction conditions by the reasoned explanation that the selectivity to C2-C4 olefins would be improved.
Additionally, Hu discloses the instant catalyst as discussed above and therefore the catalyst would result in improved selectivity for C2-C4 olefins as a catalyst and all its properties are inclusive. The courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963). Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
While White does not explicitly disclose the formation of a chemical bond, the process of forming the catalyst of Espinoza containing sulfur as modified by Broomfield, Bartholomew and Kritzinger comprise forming a slurry of iron and promoters wherein the promoters comprise copper, alkali metals and the alkaline metals such as sodium and potassium and combinations thereof.  The slurry is spray dried and calcined with Espinoza (Examples) also disclosing the instant method as defined in paragraphs [0076] to [0083] of the published application.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention that the composition of Espinoza as modified by Broomfield, Bartholomew, White and Kritzinger containing sulfur and an alkali metal and/or alkaline earth metal would similarly form chemical bonds as "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 22, the instant claim is a product by process claim and as such the method limitations do not patentably impact the product unless a material difference imparted by the process can be shown and wherein Espinoza teaches a hydrocarbon synthesis catalyst comprising a precipitated iron product in the form of an iron and/or an iron composition which may be produced from iron sulphate and at least one promoter (Page 6, lines 7-19), wherein the non-reduced catalyst has surface area of less than 100 m2/g (Page 10, lines 9 and 10) and wherein the at least one promoter is added prior to, during or subsequent to the precipitation process (Page 11, lines 1-7).  Espinoza also discloses that the iron may be precipitated in the presence of an alkali and that the catalyst promoter may comprise a source of an alkali metal and/or an alkaline earth metal such as Na2O or K2O (Page 7, lines 13-17), both alkali metals and that K2O may be present in amount from 0.01 to 2.0 g K2O per 100 g Fe (Page 8, lines 1-3) thereby overlapping the instantly claimed range.  Espinoza further discloses that the promoters can be added prior, during or subsequent to the precipitation step after which the composition is dried, heat treated and reduced (Pg. 11 and Examples).  Espinoza also discloses that the catalyst is reduced resulting in 100% of the iron being in the metallic form (zero oxidation state) (Ex. 1) thereby falling within the instantly claimed range.
Espinoza discloses that sulfur may be included in the catalyst with the iron composition with sulfur present 0.03 g SO4/100g Fe in the unreduced catalyst or about 0.01 wt% S/100 g Fe and that iron is present at about 68% thereby falling within the instantly claimed range (Example 2) and discloses that the concentration of the catalyst promoter may be varied to maximize the activity and selectivity of the catalyst (Pg 7, ln 19 and 20).  
White discloses iron-based Fischer-Tropsch catalysts further comprising promoters such as calcium (alkaline earth) and boron (metaloid) wherein the catalyst may be reduced and wherein the catalyst and promoters are selected to minimize the selectivity to methane [0032]-[0048] with the Fischer-Tropsch product selection depending upon reaction conditions and the catalyst employed [0051] making the product C2-C4 distribution a result effective variable.  White further discloses that the finished catalyst after reduction has the chemical formula ABO3-delta [0244] and therefore discloses a chemical bond.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to select the appropriate catalyst promoters and reaction conditions to improve selectivity to C2-C4 olefins, since it has been held that discovering an optimum value or a result effective variable involved only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980). The artisan would have been motivated to select the appropriate catalyst promoters and reaction conditions by the reasoned explanation that the selectivity to C2-C4 olefins would be improved.
Additionally, Hu discloses the instant catalyst as discussed above and therefore the catalyst would result in improved selectivity for C2-C4 olefins as a catalyst and all its properties are inclusive. The courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963). Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Espinoza does not disclose sulfur as a promoter, the level of sulfur falling within the instant range and the ratio of the alkali metal and/or alkaline earth metal to the sulfur.
Broomfield discloses a study of the effects on activity of 500 to 20,000ppm of sulfide ions included as Na2S into a precipitated iron-based FT catalyst having a pre-calcined surface area of about 58 m2/g (Section 3.2) wherein an iron compound is combined with a sodium compound and the mixture is further combined with a sulfur compound (Abstract and Section 2.) which results in a concentration of sulfur as above and a ratio between the sulfur and sodium of about 12:1 both of which overlap or fall within the instantly claimed ranges.  Broomfield also discloses the use of boron and manganese in the prior art as a sulfur sink (Intro).  Therefore, as Bromfield desires Na2S in the finished catalyst, it would have been obvious to one of ordinary skill in the art at the time of the invention that a chemical bond is desired between the first promoter and the metalloid/non-metal promoter as taught by Bromfield.
Broomfield further disclosed that the specific activity of the sulfide catalyst was enhanced relative to the un-sulfided catalyst and is therefore a promoter for low-level sulfidation and higher chain-growth and that higher levels of sulfidation showed enhanced water gas shift activity with the production of a significant quantity of wax (Section 3.) making the level of sulfur a result effective variable which discovering the optimum level of sulfur is expected of one of ordinary skill in the art through routine experimentation.
Bartholomew discloses a study of sulfur poisoning of cobalt and iron-based Fischer-Tropsch catalysts wherein an iron-based catalyst is present as a pre-sulfided catalyst (catalyst combined with sulfur prior to testing).  Bartholomew tested a non-sulfided iron catalyst and a pre-sulfided iron catalyst in a Fischer-Tropsch reaction wherein the two catalyst were contacted with a reactant gas stream containing hydrogen sulfide and found that the loss of catalyst activity is greater with in-situ poisoning of the non-sulfided catalyst compared to the pre-sulfided catalyst and that an iron boride catalyst is significantly more resistant to sulfur poisoning than un-promoted iron (Abstract) with sulfur to iron/boron ratios ranging from 0 to 0.2 (Figure 3).  Bartholomew also discloses that the inclusion of boron increased the normalized activity by 40% and that a greater loss of normalized activity was observed with an insitu poisoned catalyst versus a pre-sulfided catalyst (Page 63).
Kritzinger studies the role of sulfur in commercial iron-based Fischer-Tropsch catalysts with a focus on C2-product selectivity and yield (olefin) (Abstract) wherein a literature study concluded sulfur had a beneficial effect and that sulfur plus alkali promoters extend the life of Group VIII metal catalysts and enhance olefin production with the inclusion of 0.05 to 0.8 mass % of sulfur while levels above 1 mass% deactivate the catalyst (Page 310).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the level of sulfur desired in the catalyst of Espinoza for the particular process as disclosed by Broomfield.  The ordinary skilled artisan would have been motivated to do so as Broomfield, Bartholomew and Kritzinger disclose that low-sulfided, iron-based FT catalysts exhibit higher activity and selectivity towards olefin production and that as the level of sulfur increases, the iron-based catalyst shows enhanced water gas shift activity however the high-sulfated catalysts exhibited poor olefin selectivity and functioned essentially as a hydrogenation catalyst (Section 3.).
White does not explicitly disclose the formation of a chemical bond however, the process of forming the catalyst of Espinoza containing sulfur as modified by Broomfield, Bartholomew and Kritzinger comprise forming a slurry of iron and promoters wherein the promoters comprise copper, alkali metals and the alkaline metals such as sodium and potassium and combinations thereof.  The slurry is spray dried and calcined with Espinoza (Examples) also disclosing the instant method as defined in paragraphs [0076] to [0083] of the published application.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention that the composition of Espinoza as modified by Broomfield, White Bartholomew and Kritzinger containing sulfur and an alkali metal and/or alkaline earth metal would similarly form chemical bonds as "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
 “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
Response to Arguments
Applicant's arguments filed May 23, 2022 have been fully considered but they are not persuasive.
Applicant suggests on page 10 that Wright is non-analogous art.  This is not convincing as Wright specifically discloses the use of cobalt and iron (Col. 5, ln 64-67) and therefore the generalized teachings apply to the instant invention.
Applicant suggests on page 10 that Hu was silent on selectivity which is not convincing.  Hu [0015] that the promoter is selected to modify the catalyst activity and/or selectivity and therefore suggests that the particular promoter and its concentration are result effective variables.  These issues have been addressed above.
Applicant suggests that Espinoza is silent as to selectivity which is not convincing as Espinoza discloses that the concentration of the catalyst promoter may be varied to maximize the activity and selectivity of the catalyst (Pg 7) making the promoter and concentration a result effective variable.  Applicant points out that the selectivity of Espinoza was “particularly low” with high methane production.  The Examiner points out that examples are non-limiting with Example 2 only directed to a continuous precipitation method of preparing the catalyst and not to maximizing any particular product distribution.
Conclusion
Claims 1-5, 16 and 21-26 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/Primary Examiner, Art Unit 1732